BERDON, J.,
concurring. I agree with the majority that the Superior Court lacks jurisdiction to entertain *374an appeal by the plaintiff1 Alliance to Limit Electromagnetic Radiation Today (A.L.E.R.T.) from the decision of the defendant Connecticut Siting Council (council) not to reconsider its prior final decision. The council had previously issued a certificate of need and environmental compatibility to the defendants United Illuminating Company and Connecticut Light and Power Company (utilities) to construct a new 115kv transmission line between Bridgeport and Norwalk, notwithstanding concerns that exposure to electromagnetic frequency (EMF) could be a health hazard. I write separately, however, to highlight the significant consequences of the failure to grant courts jurisdiction in cases such as this where sensitive environmental issues are raised. Presently, the law furnishes no remedy to plaintiffs, such as A.L.E.R.T., to challenge an agency’s determination that there is insufficient evidence to reconsider a decision due to a change in circumstances that could substantially affect the health and welfare of the public.
In this case, the dissenting opinion filed by Paulann Sheets, one of the council commissioners, underscores the serious health and environmental issues involved in this question.2 Sheets observed that since the council’s original decision in 1991 authorizing the two utilities to construct electric power lines, evidence has come to light that EMF exposure could “pose a real [and] potentially lethal hazard” to the public, including a risk of cancer to children. In her opinion, Sheets noted that numerous reports had recently circulated regarding the dangers posed by electric power lines, and that concern surrounding this issue has prompted Congress to appropriate $65 million over the next five years to research the effects of EMFs. Sheets also cited a report issued *375by the Connecticut Interagency Task Force on EMF Exposures in March, 1993, that provided: “ ‘Based on the results from the Swedish studies linking childhood cancers to proximity of high voltage transmission lines, the Swedish government has acknowledged the link between cancer and EMF as real. Policy is currently under consideration that may result in the movement of electrical lines, schools, and daycare centers.’ ” Furthermore, Sheets noted that “[a] substantial perception by the public exists in the Bridgeport to Norwalk area along the new power line that hundreds of people are exposed to and are powerless to shield themselves or their children from a potentially lethal health hazard. This fearful perception can be in and of itself a hazard to health, with substantial adverse effects. This, too, is a ‘changed condition’ from September 18, 1991, [that] we can ameliorate by reopening [the case] . . . .”
Nevertheless, under the current state of the law, I am compelled to agree that the Superior Court does not have jurisdiction and that we must dismiss the appeal.3

 There were also six individual plaintiffs involved in the appeal from the Superior Court. See footnote 1 of the majority opinion.


 See footnote 3.


 The full text of Sheets’ dissent provides as follows: “I respectfully dissent from the Council’s decision not to reopen [the council’s final decision granting the joint application of the utilities for a certificate (Docket No. 141)]. Changed conditions have occurred since September 18, 1991, when this Council issued a Certificate of Need and Environmental Compatibility to United Illuminating Company and Connecticut Light and Power Company to construct a new 115kv transmission line between Bridgeport and Norwalk, CT. There [are] sufficient reasons to believe these changes affect the validity of our decision, in particular the necessary finding that the effects of the construction ‘will not pose an undue hazard to persons on property along the area traversed by the line.’ An evidentiary hearing should be convened pursuant to [General Statutes §] 4-181a (b) to re-examine that decision in light of the changed conditions and to modify it appropriately if the evidence warrants. In particular, the evidentiary basis supporting the Council’s Best Management Practices for siting of facilities with electromagnetic frequency (‘EMF’) exposures should be received, subject to cross-examination, together with detailed information about the numbers and location of persons and public gathering facilities along the 115kv route; EMF from the new power line of the nature and extent of the exposure and means of reducing that exposure should be established and carried out under Council oversight. While it may be true, although I reserve judgment, that [General *376Statutes § 16-50k (d)] limits the scope of the modification of the decision which the Council may direct, a position urged by the Certificate Holders, we need not determine that issue as a precondition to holding the hearing which I envision.
“Petitioners represented by Alliance to Limit Electro[m]agnetic Radiation (‘A.L.E.R.T.’) and others asked this Council, in effect, to reopen [Docket No. 141] for a complete rehearing. [A footnote to this paragraph provided as follows: ‘Several claim they lacked adequate notice of the project or the public hearing on April 29, 1991. While their determined efforts to be heard well after we granted the Certificate lend credence to this claim, in fact, I am satisfied that the Council complied with existing notice requirements. The unhappy fact, however, is that lawful procedure may not have served justice. As the Attorney General declared to this Council, “[F]aimess dictates that individuals faced with the prospect of a high voltage transmission line so near their properties be allowed to participate in the siting process.” (Letter, June 20,1993) If provision of statutorily required notice is insufficient to bring this prospect to the attention of the well prepared and confident residents of Fairfield, how much less adequate must it be for the hardpressed citizens of Bridgeport living along the railroad. It may be time to change that statute to afford personal or mailed notice to residences and schools that abut a proposed power line construction project. We can only interpret, not amend, a statute, however. Nevertheless, I note that while a hearing may not be reopened for lack of notice when all that is required for notice has been performed, as here, some part of this objection would be addressed if [Docket No. 141] is properly reconvened pursuant to Section 4-181a (b).’] There must be a compelling reason to disturb the finality of a decision like this one. The Intervenors should realize that the principle of finality which protects administrative or judicial decisions from modification for all but the most compelling reasons, e.g., public health and safety, also serves to protect the public against easy changes in decisions unwelcome to powerful vested interests, however rare such decisions may be. I do not believe the petitions before us show sufficient reason to overcome this restraint and revisit the issues of need for this power line or the impact on property, historic, and environmental values. Instead, I would re-open [Docket No. 141] in order to carry out this Council’s own Best Management Practices, adopted in February, 1993, particularly Paragraph 5, and to establish an evidentiary record supporting, implementing, or modifying those practices in light of the developing body of research and emerging governmental policies on electromagnetic field exposures from power lines and substations and adverse human health effects. In particular, we should receive evidence identifying the residences, schools, and other venues where the public, especially children, spend substantial time adjacent to or within a specified distance from the 115kv power line. The Council should direct the Certificate Holders to provide mailed notice to the exposed homes and facilities and establish a procedure, in consultation with the Council and A.L.E.R.T., for measuring current and projected EMF exposures to them, *377apprising them of these measurements, the factors involved, and the options available for reducing these EMF exposures.
“The ‘Changed Conditions’ Warranting Re-Opening of [Docket No. 141] pursuant to Section 4-181a (b)
“The following ‘changed conditions’ have persuaded me there is a need to reopen [Docket No. 141] for the limited purposes outlined here.
“1) Since September 18, 1991, the date of our final decision in [Docket No. 141], the public has been exposed to a crescendo of reports in the mass and some elite organs of public opinion (print and electronic) that has led a significant part of that public to conclude, not unreasonably, that electric power lines in general and the Bridgeport/Norwalk line in particular pose a real, potentially lethal hazard to themselves and their children, (e.g., See A.L.E.R.T. Video, ‘National News Clíps-EMF’; Brodeur, Paul, 'The Cancer at Slater School,’ The New Yorker, (December 7, 1992); ‘Polarized Debate EMFs and Cancer,’ News & Comment, Science (December 11, 1992);
“2) Research studies published since [Docket No. 141] on the issue of EMF risks to human health have not laid to rest the issue. If anything, the accumulating evidence, although inconsistent within and between studies, (e.g., the Karlinska Institute Swedish study, September, 1992, and the Danish Cancer Registry study, October, 1992) tends to strengthen, not disprove, the earlier claimed association between EMF exposure and adverse health effects previously identified by less well-designed studies. (See U5 below);
“3) In October, 1992, Section 2118 of the Energy Policy Act authorized $65 million over the next five years ($6 million of which has already been appropriated) subject to a 50% ‘offset’ from non-federal sources, for EMF research and public communication under the [United States] Department of Energy [DOE] and National Institute for Environmental Health. DOE is mandated to ensure that no contributor of non-federal funds may influence the program. This massive federal initiative corroborates and reflects the trend toward increasing, rather than decreasing, scientific concern about possible EMF adverse health effects;
“4) In February, 1993, the Council adopted our Best Management Practices to ensure that our decisions did not unnecessarily expose individuals to EMFs while we waited for scientific research and the community of scientists to reach more definitive conclusions about the reality of EMF effects from power lines and substations on health. We were prompted to this by ongoing review of research made available to us inside and outside of our dockets. Little of this material has been entered into the record of a hearing, subj ect to cross-examination. The Council’s position on this issue has thus significantly evolved since [the decision in another case] in 1988 when materials on EMF exposure from powder lines and health concerns were first brought to the Council’s attention and since [Docket No. 141], when the only testimony entered on the record, subject to cross-examination, was presented by the utilities. Regrettably, the evidentiary records of our proceedings to date very incompletely attest to this evolution and the basis for it;
“5) In March, 1993, the Connecticut Interagency Task Force [on EMF *378Exposures] issued its Final Report following more than one year of investigation commissioned by the Connecticut Legislature in 1991. The Report adopted the conclusion reached in October, 1992, that ‘No definitive cause and effect relationship to EMF and an increase in health risk has been established .... The evidence available to us at this time is not sufficient to say whether or not a risk exists.’ (Letter to Senator Cornelius [P. O’Leary], October 13, 1992, adopted by the [1993] Task Force Report, p. 1-4) At the same time, the 1993 Report specifically dissented from the 1992 report of the Connecticut Academy of Science and Engineering which had ‘implied’ that ‘exposures to EMF may be dismissed as a potentially significant public health issue. Neither [the department of health services] nor the Task Force agree with this implication.’ (1993 Task Report, p. 2-2) Indeed, the Task Force clearly stated: ‘Although there is no scientific consensus either on the existence or the magnitude of health risks from EMF exposure, a growing body of epidemiologic evidence is emerging that confirms this association. Biologists are working concurrently to discover and describe possible mechanisms involved in the interaction between EMF and cells. Physiological changes have been documented; whether they may lead or contribute to pathological changes has yet to be determined.’ (1993 Task Report, p. 1-1)
“Nevertheless, the Task Force elected not to recommend a public policy of ‘prudent avoidance,’ which provides that cost effective measures be taken by manufacturers of electric appliances and by power companies to reduce EMF exposure for the public. Instead, they adopted a policy of Voluntary Exposure Control. This is described as a ‘proactive program to inform the public of “EMF and factors to consider if concerned individuals decide to reduce their exposure.” ’ (p. 1-4) How these decisions to reduce exposure are to be made effectively in the context of involuntary exposure to EMFs from adjacent power lines or substations was not addressed. (Appendices E and F of the 1993 Task Force Report contain a compendium of summaries of past and current research and the broad range of scientific opinion from unequivocal disbelievers of adverse EMF health effects to convinced espousers of wide spread serious risk);
“6) This same 1993 Task Force Report noted that, ‘Based on the results from the Swedish studies linking childhood cancers to proximity of high voltage transmission lines, the Swedish government has acknowledged the link between cancer and EMF as real. Policy is currently under consideration that may result in the movement of electrical lines, schools, and daycare centers.’ (1993 Task Force Report, p. 2-7, citing EMF Health and Safety Digest, November-December 1992, Vol. 10, No. 10, p. 5)
“7) On July 20,1993, the State Department of Public Health and Addiction Services (‘DPHAS’) notified the Council that the Karlinska Institute Swedish study, on which A.L.E.R.T. partly relies to reopen [Docket No. 141], ‘has not established a definitive link between EMF and adverse effects and therefore is not sufficient reason to reopen a hearing on siting of an EMF source.’ The sentence immediately following clarifies this assertion. ‘[T]he DPHAS does not feel that any mandated changes to our electrical distribution *379system because of EMF are warranted are this time.’ (DPHAS Letter to Connecticut Siting Council dated July 20,1993) [A footnote to this paragraph provided as follows: T do not believe the DPHAS meant by this statement to oppose the Council’s Best Management Practices and our Decision and Order in [Docket No. 141], which call for adjustments in the new 115kv transmission power line that reduce the EMF exposures from 20% — 40% for 80% of the line.’] I do not interpret this letter to oppose a hearing of the type I envision, that is, to receive evidence updating the state of scientific opinion on the issues in question since we decided [Docket No. 141] and to carry out our Best Management Practices with respect to the residences and schools newly subject to EMF exposure as a result of the 115kv line between Bridgeport and Norwalk;
“8) There is new evidence that dozens of households and a middle school will be exposed to the new EMF radiation who were not informed at the time of the 1991 hearing, whose numbers and location the utilities, although the Council pressed for them, declined to produce. This new evidence, suggesting that hundreds more residences will be affected than was understood at the hearing in 1991, also amounts to a ‘changed condition’ under Section 4-181a (b);
“9) A substantial perception by the public exists in the Bridgeport to Norwalk area along the new power line that hundreds of people are exposed to and are powerless to shield themselves or their children from a potentially lethal health hazard. This fearful perception can be in and of itself a hazard to health, with substantial adverse effects. This, too, is a ‘changed condition’ from September 18, 1991, which we can ameliorate by reopening [Docket No. 141], for the limited but important practical purposes outlined in this proposal.
“The Council Has Applied the Wrong Standard of Proof
“The hardest part for the Council in addressing the petitions to reopen or not [Docket No. 141] is the inconclusive state of scientific opinion about the hazards presented by extremely low level EMF, coupled with two other facts the Interagency Task Force considered and rejected adopting the policy of ‘prudent avoidance’ while this uncertainty persists and this Council’s own Decision and Order [in Docket No. 141], which requires measures that ‘prudently avoid’ unnecessary EMF exposures. Quasi-judicial/quasi-policy bodies such as the Council answer to a lower standard of proof than do scientists. In law, the analogy is to the difference between ‘preponderance of the evidence’ and ‘clear and convincing evidence’ for civil matters and ‘proof-beyond a reasonable doubt’ for criminal convictions. Scientists require evidence to pass something akin to the criminal standard in order to achieve their consensus. This Council is bound by law to act only on the basis of ‘substantial (qualified) evidence’ which, however, generally need not be ‘clear and convincing,’ let alone ‘beyond a reasonable doubt.’ Where, as here, the Council’s decision continues to countenance the uncertain by undisposed of involuntary health and safety risks of the 115kv line without a procedure for further, even minimal abatement, it is adhering to the *380scientific standard. I respectfully submit it does so in error. The Task Force’s ambivalent position also reflects operation of the scientific standard and therefore should not be dispositive. The Decision and Order in [Docket No. 141] reflected the proper standard in 1991 but in adhering exclusively to it now, under the changed circumstances, the Council has effectively applied the inapplicable scientific standard and in so doing has misinterpreted our statutory mandate to avoid imposing an 'undue hazard’ on the public.
“In conclusion, I trust [that] the public recognizes the concern of this Council for the health and safety of the public, evinced clearly in the protective constraints of Decision and Order of [Docket No. 141], with which the utilities have cooperated, including mandatory compliance with any new federal or state EMF standards. I voted for the Certificate in September, 1991, despite the troubling preliminary evidence of a link between low level EMF compared with 1988-1989, because of its uncertainty, in reliance on these features of the Decision and Order. Changed conditions as discussed above now require something more. At a minimum they require that the affected residences and schools along the Bridgeport to Norwalk new 115kv line be accorded at least additional informational protections pursuant to our 1993 Best Management Practices and such other measures as may be shown to be needed after a full evidentiary hearing. To the object that this Docket is not the forum to achieve this purpose, which I believe to be shared by all Council members, I must ask, ‘If not now, when?’ Moreover, if reopening [Docket No. 141] has implications for households and schools aijjacent to other electric power lines in the state, then so be it. Associated costs would clearly fall within the scope of prudent expenses and investment by the utilities, includable as such in their rates.” (Emphasis in original.)